PriceSmart Announces February Sales San Diego, California (March 6, 2009) – PriceSmart, Inc. (NASDAQ: PSMT) today announced that for the month of February 2009 net sales increased 9.4% to $90.0 million from $82.3 million in February a year earlier.There was one less day in February 2009 than in February 2008.For the six months ended February28, 2009, net sales increased 17.5% to $626.8million from $533.4 million for the six-months ended February 29, 2008.There were 25 warehouse clubs in operation at the end of February 2009 and For the five weeks ended March 1, 2009, comparable warehouse sales for the warehouse clubs open at least 12 full months increased 12.4% compared to the same five-week period last year.For the twenty-six week period ended March 1, 2009, comparable ware­house sales increased 14.4% compared to the comparable twenty-six week period a year ago. About
